Citation Nr: 1226471	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

2.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with retinopathy and erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1991 to June 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2009 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for diabetes mellitus and denied service connection for peripheral neuropathy of the upper extremities, respectively (an interim, January 2010, rating decision awarded the Veteran special monthly compensation for loss of use of a creative organ).  These matters were previously before the Board in June 2011 when they were remanded for additional development.  

The June 2011 remand referred to the Agency of Original Jurisdiction (AOJ) for appropriate action the matter of service connection for peripheral neuropathy of the lower extremities.  As it does not appear any action has been taken on this matter, it is once again referred to the AOJ.   


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has peripheral neuropathy of the upper extremities.  

2.  At no time during the appeal period is the Veteran's diabetes mellitus shown to have required regulation of activities in addition to a restricted diet and insulin.  


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the upper extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  A rating in excess of 20 percent for diabetes mellitus is not warranted.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the service connection claim, the Veteran was advised of VA's duties to notify and assist in the development of his claim.  July 2009 and June 2011 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also informed him of disability rating and effective date criteria.  The Board acknowledges that the Veteran did not receive the June 2011 VCAA notice letter that informed him of the evidence necessary to substantiate his claim on a secondary basis until well after the initial rating decision on appeal was issued; however, a May 2012 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative were given opportunity to respond and further development was completed.  In Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

Regarding the increased rating claim, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A January 2009 letter (and a June 2011 letter) explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A May 2012 SSOC readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records, are associated with the record.  He was afforded VA examinations in March 2009 and July 2011.  The examinations are adequate for rating purposes; the examiners expressed familiarity with the pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  



B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service Connection - Peripheral Neuropathy of the Upper Extremities

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran claims that he has peripheral neuropathy of the upper extremities that is directly related to service or, in the alternative, is secondary to his service-connected diabetes.  

The Veteran's STRs are silent for complaints, findings, treatment or diagnosis of peripheral neuropathy of the upper extremities.  On March 1992 Medical Board Report, the diagnosis was diabetes mellitus; there was no mention of peripheral neuropathy of the upper extremities.  Based on this diagnosis, it was opined the Veteran was unable to perform full duty, and ultimately he was honorably discharged from service due to his diabetes.  

On March 2009 VA examination (for diabetes), there was no report of neurologic symptoms.  On physical examination, motor strength was 5/5 in the deltoids, wrist dorsiflexors, the legs, and foot dorsiflexors bilaterally.  Deep tendon reflexes were physiological and symmetrical in all extremities.  Sensory to light touch and vibration was intact in the toes and fingers.  The examiner opined that "[t]he veteran has no evidence of a peripheral neuropathy and he has no symptoms of autonomic neuropathy or any signs of autonomic neuropathy.  

VA treatment records include a July 2009 report noting the Veteran's complaint that the small finger on his right hand was red and sore for a month after he injured it playing football.  On physical examination, the right little finger was found to be within normal limits with full range of motion.  

A December 2010 VA treatment report noted the Veteran's request of documentation he has neuropathy and that he felt the condition has worsened; there was no diagnosis of neuropathy provided within the report.  

In December 2010 correspondence, the Veteran reported he has no feeling in his fingers.  

On July 2011 VA examination, the Veteran reported intermittent numbness in both hands, especially with certain positions, beginning about two years prior.  He indicated that the duration of the numbness was usually about 20 minutes, but one time the symptoms in his left hand lasted for a month.  On physical examination, motor strength was 5/5, intact to monofilament nylon and vibratory sensation.  Deep tendon reflexes were 2+ and equal, including ankle reflexes.  The diagnoses included no diagnosis of diabetic peripheral neuropathy.  It was noted that he does not have clinical examination consistent with a diagnosis of diabetic peripheral neuropathy.  

The Board finds that the March 2009 and July 2011 examination reports are entitled to great probative weight and provide evidence against this claim, clearly finding there is no objective evidence of peripheral neuropathy of the upper extremities.  VA treatment records show findings similar to those on the VA examinations outlined above.  

There is no evidence that peripheral neuropathy of the upper extremities was manifest in service, and no competent evidence that peripheral neuropathy of the upper extremities was manifested at any time after the Veteran's separation from active duty (and in particular during the pendency of this claim).  While the Veteran may be competent to establish by his own accounts (and the Board has no reason to question the accounts) that he has experienced symptoms of numbness of the upper extremities, the diagnosis of peripheral neuropathy is a complex medical question beyond lay observation; whether perceived losses of sensation and numbness reflect an underlying diagnosis of peripheral neuropathy is a medical question that requires medical expertise.  This is not a situation where the diagnosis may be established by lay evidence: the Veteran is not reporting a contemporaneous diagnosis (there is no diagnosis of peripheral neuropathy of the upper extremities); and he does not describe symptoms supporting a later diagnosis (peripheral neuropathy of the upper extremities has never been diagnosed).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has not submitted any medical opinion or citation to medical text in support of his claim.  

The threshold requirement here (as in any claim seeking service connection, direct or secondary) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., peripheral neuropathy of the upper extremities.  As the record does not include any such evidence, there is no valid claim of service connection for peripheral neuropathy of the upper extremities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy of the upper extremities.  Accordingly, the appeal in the matter must be denied.  

Increased Rating - Diabetes Mellitus

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes mellitus is rated under Code 7913, which provides for a 10 percent rating when the disease is managed by a restricted diet only; a 20 percent rating when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet; a 40 percent rating when insulin, a restricted diet, and regulation of activities are required; a 60 percent rating when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when more than one daily injection of insulin, restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  Note 1 following provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  

Historically, a March 1993 rating decision granted service connection for diabetes, rated 20 percent, effective June 27, 1992.  The instant claim for increase was received in November 2008.  

VA treatment records include March 2008 and January 2009 primary care physician reports that note the Veteran's diabetes requires insulin.  They also note he was encouraged to maintain a low fat/sodium diet, and to exercise as tolerated.  

On March 2009 VA examination, it was noted that the Veteran's claims file was reviewed.  The examiner noted the Veteran is on a restricted diet and on insulin.  The Veteran denied any periods of hypoglycemia or ketoacidosis requiring hospitalization.  It was noted that because of his diabetes he cannot get a commercial driver's license and is therefore restricted from driving certain oil field service vehicles and other commercial vehicles.  He denied any bladder or bowel functional impairment.  It was noted that the Veteran has a job working on a drilling rig in the oil field.  His work schedule varies from nights to days and this causes a complication in his diet and medication with constant readjustments.  The Veteran reported he experiences blurred vision, but denied any double vision or blind areas.  The examiner noted that the Veteran has very poorly controlled glucose and that because of his diabetes he cannot qualify for a commercial driver's license which restricts some of the jobs that he would like to do in the oil field.  [March 2009 VA eye examination found the Veteran's bilateral visual acuity to be 20/20 with correction; the examiner opined that the Veteran has extremely mild background diabetic retinopathy in both eyes.]  

A July 2009 VA primary care physician report notes the Veteran's diabetes requires insulin.  It also noted encouragement of a low fat/sodium diet, and to exercise as tolerated.  It was noted that his diabetes involves restriction of activity as he cannot get a commercial driver's license due to being on insulin and that activities such as extended hiking or camping is not feasible.  The examiner noted that his treatment includes diabetes and a restricted diet.  He denied any bowel or bladder impairment.  

On July 2011 VA examination, it was noted that the Veteran's claims file was reviewed.  He denied any periods of hypoglycemia or ketoacidosis requiring hospitalization.  He also denied any bladder or bowel impairment.  Treatment for his diabetes includes a restricted diet and insulin.  It was noted that his diabetes involves restriction of activity as he is unable to obtain a commercial driver's license due to being on insulin.  The Veteran reported activities such as extended hiking or camping are not feasible due to his diabetes.  The examiner noted a February 2010 ophthalmology appointment that found extremely mild nonproliferative diabetic retinopathy in the right eye; vision is correctible to 20/20 in each eye.  

An August 2011 VA treatment record noted the Veteran's report that he tests his blood sugar at least 3 times per day, and 4 times per day when he works out.  

An April 2012 VA treatment record noted the Veteran was exercising using P90X, a workout program, eating 3 meals a day, and that his insulin was increased.  

What distinguishes the schedular criteria for the current, 20 percent, rating, for diabetes from those for the next higher, 40 percent, rating is that in addition to requiring diet and insulin for control, the diabetes also must require regulation of activities (defined as the "avoidance of strenuous occupational and recreational activities").  38 C.F.R. § 4.119, Code 7913 (defining term within criteria for a 100 percent rating).  [The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).]  

The record does not show that at any time during the appeal period the Veteran's diabetes has required regulation (avoidance of activities); indeed, he has been encouraged to exercise as tolerated.  To the extent the March 2009 and July 2011 VA examiners noted his diabetes involves the restriction of activity in that he is unable to obtain a commercial driver's license, such does not reflect medically required avoidance of activities.  Notably, the inability to obtain a commercial driver's license is due to the fact that the Veteran is on insulin.  That the Veteran does not meet the licensing requirements for a commercial driver's license by the agency that awards such licenses does not reflect a regulation of his activities by a treatment provider.  Notably, the Veteran does work on an oil rig (both day and night shifts). While he reported on July 2011 VA examination that due to his diabetes he finds that recreational activities such as extended hiking or camping are not feasible, such likewise does not reflect regulation/restriction of his activities by his treatment-provider.  Accordingly, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent, rating.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.  

Furthermore, the record does not reflect any additional separately compensable complications of diabetes.  As reflected above, there is no evidence of peripheral neuropathy of the upper extremities.  In addition, while there is evidence the Veteran has diabetic retinopathy, such is not of a compensable severity (because his visual acuity is correctable to 20/20) so as to award a separate rating as a complication of his diabetes.  See 38 C.F.R. § 4.79.  [Notably, the Veteran has been awarded special monthly compensation based on loss of use of a creative organ for his erectile dysfunction, and such is not at issue herein.  Furthermore, as reflected above, the matter of service connection for peripheral neuropathy of the lower extremities is referred to the RO, and is also not at issue herein.]  

The Board has considered whether referral of the matter for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's diabetes is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current rating assigned).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Finally, as the Veteran has been employed throughout, the matter of a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.  

A rating in excess of 20 percent for diabetes mellitus is denied.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


